Case: 5:20-cv-00507-DCR Doc #: 69 Filed: 09/13/21 Page: 1 of 19 - Page ID#: 5170




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

  WILLIAM W. MARTIN,                            )
                                                )
            Plaintiff,                          )       Civil Action No. 5: 20-507-DCR
                                                )
  V.                                            )
                                                )
  THE GUARDIAN LIFE INSURANCE                   )         MEMORANDUM OPINION
  COMPANY OF AMERICA,                           )             AND ORDER
                                                )
            Defendant.                          )

                                   ***   ***    ***   ***

       This matter is pending for consideration of the parties’ cross-motions for judgment

concerning Plaintiff William Martin’s claim for long-term disability benefits. Specifically,

Martin contends that Defendant Guardian Life Insurance Company of America’s decision

denying benefits was arbitrary and capricious but after reviewing the materials filed by the

parties, the Court cannot agree with this contention. Having carefully considered this matter,

the Court will deny Martin’s motion and grant Guardian’s motion for judgment.

       I.       PROCEDURAL BACKGROUND

       Martin worked as a circuit engineer at Copper River Management Company at all times

relevant to this action. [Administrative Record, hereafter “AR,” 444] He obtained policies of

short-term disability (“STD”) and long-term disability (“LTD”) insurance coverage through

his employer, which were issued by Guardian.

       The LTD Plan includes the following definitions:

       Disability or disabled: These terms mean that a current Sickness or Injury
       causes impairment to such a degree that You are:


                                            -1-
Case: 5:20-cv-00507-DCR Doc #: 69 Filed: 09/13/21 Page: 2 of 19 - Page ID#: 5171




              Not able to perform, on a Full-Time basis, the major duties of Your Own
               Occupation during the . . . the Own Occupation period.
              Not able to perform, on a Full-Time basis, the major duties of any
               Gainful Work after the end of the Own Occupation period.

       Own Occupation Period: The first 24 months of benefit payments from this
       Certificate.

       The Plan goes on to provide:

       When Payments End: Your benefits from this Certificate will end on the
       earliest of the dates shown below:
            The date when You are no longer Disabled.
            The date You fail to provide Proof of Loss as required by this Certificate.
               ...
            After the Own Occupation period, the date You are able to perform the
               major duties of any Gainful Work on a Full-Time basis with Reasonable
               Accommodation.

[AR 223]

       Martin filed for STD benefits after becoming unable to work on July 28, 2017.

Guardian determined that he was not able to perform the major duties of his job on a full-time

basis and awarded STD benefits. [AR 188, 3200] Martin eventually applied for LTD benefits,

which Guardian paid from February 10, 2018, through February 10, 2020. [AR 1258]

However, on March 4, 2020, Guardian issued a letter informing Martin of its decision that he

was capable of performing sedentary or light-level work and was no longer disabled under the

LTD plan. [AR 1258-61]

       II.      SUMMARY OF THE EVIDENCE

       Martin reported a long history of back pain, exacerbated during Army training in April

2017. [AR 735, 2754] Military physicians prescribed Motrin and Flexeril but this did not

relieve his pain. [AR 2719] On June 20, 2017, Martin presented to Mariann Johnson, M.D.,

at Patient First in Mechanicsville, Virginia, with complaints of continued back pain radiating

                                             -2-
Case: 5:20-cv-00507-DCR Doc #: 69 Filed: 09/13/21 Page: 3 of 19 - Page ID#: 5172




to his left knee. [AR 2719] Johnson noted that a lumbar x-ray showed mild degenerative

changes including spondylitic spurring, facet hypertrophy, and disc space narrowing at the L5-

S1 level. She diagnosed lumbago with sciatica and prescribed a Medrol dose pack.

       Johnson referred Martin to orthopedic surgeon Claiborne Irby, M.D., who evaluated

him on June 27, 2017. [AR 735] Irby observed that Martin’s lumbar flexion was mildly

limited but the remainder of his range of motion and strength were normal. Additionally,

Martin had no sensory deficits and his reflexes were symmetrical. Johnson explained that the

problem was likely muscular in nature and prescribed Voltaren and a course of physical

therapy. [AR 736]

       Martin continued to follow-up with Irby with complaints of worsening low back and

left leg pain. [AR 731] Irby noted that straight leg testing and gait were normal in December

2017. Additionally, Martin had an EMG test, which was normal. [AR 691] Irby independently

reviewed a CT myelogram performed on November 30, 2017, which showed minimal bulging

on the left L5-S1 level. Irby commented that the “nerve root fill[ed] out normally,” and he did

not “see anything from a surgical or neurologic standpoint.” [AR 692-93] Irby believed the

problems were “mainly muscular and arthritis,” and recommended that Martin follow-up with

a physiatrist.

       Martin then began treatment with Yaoming Gu, M.D., at the National Spine and Pain

Centers. [AR 680] Martin reported that his primary area of pain was in his low back and that

it was worsened by sitting, standing, walking, lifting, and driving. He reported that the pain

was not relieved by anything. Gu observed that Martin’s gait and posture were normal, but he

had limited lumbar extension due to pain. [AR 681]



                                             -3-
Case: 5:20-cv-00507-DCR Doc #: 69 Filed: 09/13/21 Page: 4 of 19 - Page ID#: 5173




       Martin underwent a “bilateral L3-4-5 medial branch block,” but reported that he had no

significant improvement from that procedure. [AR 681] Steven Brewer, PA-C agreed, based

on the results of imaging studies, that Martin was an unlikely candidate for surgery, and

encouraged him to follow-up with Dr. Gu to discuss an alternative injection treatment.

       A lumbar MRI was performed on February 2, 2018. [AR 2455] It revealed mild lower

lumbar degenerative disc disease and facet arthropathy producing foraminal narrowing at L3-

L4; L4-L5; and L5-S1; and a small annular tear at L5-S1.            Martin initiated treatment

approximately three months later with Oliver James, M.D., at KyOne Health St. Joseph East

Pain Management and Rehabilitation. [AR 914] By this time, Martin complained of low back

pain and left lower extremity pain that radiated down to the bottom of his left foot. After

reviewing Martin’s recent MRI, Oliver commented that encroachment upon the traversing

nerve root at S1 on the left side was likely causing Martin’s pain. Accordingly, his treatment

plan included a transforaminal injection at the L5-S1 region “almost as a selective nerve root

block.” [AR 915]

       Martin reports that he had an adverse reaction to this injection and it is unclear whether

he returned to Dr. Oliver for additional treatment. [Record No. 53-1, p. 4 n.30. But see AR

AR 2673 (note from PCP stating, “EKG was NSR and exam was unremarkable. . . .” Martin

declined Phenergan, stating “it’s not that bad.”] On August 1, 2018, Martin asked Dr. James

to complete disability paperwork, but James declined to do so, instead ordering a functional

capacity exam. [AR 1814] But it does not appear that Martin underwent an FCE at that time.

       Richard Dartt, M.D., was Martin’s primary care provider. On January 18, 2018, Martin

presented to Dartt’s office to “have paperwork filled out for disability” based on “bulging disc

at L5 and L4 degeneration.” [AR 2663] Angela Smith, APRN noted that the office had never
                                              -4-
Case: 5:20-cv-00507-DCR Doc #: 69 Filed: 09/13/21 Page: 5 of 19 - Page ID#: 5174




treated Martin for “anything back related” and there was “nothing in the records to indicate he

should be on disability.” [AR 2667] She recommended that Martin discuss the issue with

“his treating surgeon.”

       Martin returned to Dartt’s office to review his lumbar MRI in February 2018. Smith

reported that she “[could not] see anything on [the] MRI to explain the excruciating pain he

describe[d].” [AR 2672] Smith advised Martin to get specialist advice on how to proceed.

She offered to set up physical therapy but Martin declined, indicating that it was too painful.

Martin returned to Dartt’s office in June 2018 complaining of worsening back pain and seeking

referral to a neurosurgeon. [AR 2679] He received steroids, a Toradol injection and a referral

to a neurosurgeon at the University of Kentucky. [AR 2683]

       Martin returned to Dartt in July 2018 “to have paperwork filled out.” [AR 2685] Smith

once again administered Toradol and prescribed steroids. She noted that Martin’s consultation

with the neurosurgeon was scheduled for July 24, 2018. [AR 2689] He returned to Dartt’s

office in October 2018 and stated that he had almost collapsed due to severity of low back

pain. [AR 2696] Additionally, he reported that his son was concerned with “involuntary hand

movement.” However, Smith noted that no tremors were observed during the exam. [AR

2700] Martin had been referred to Dr. Lester at Cardinal Hill Pain Management per his request

but had not yet been called with an appointment. Smith recommended he follow through with

the referral to Dr. Lester. And if Martin continued to have concerns with the tremor, the next

step would be a neurology referral.

       Martin was evaluated by Dr. William J. Lester on February 20, 2019. [AR 2717]

Martin complained of tenderness in the paraspinal muscles and rated his pain as five to six out

of ten. Dr. Lester diagnosed chronic back pain. He saw Lester monthly through May 2019
                                             -5-
Case: 5:20-cv-00507-DCR Doc #: 69 Filed: 09/13/21 Page: 6 of 19 - Page ID#: 5175




and then in September 2019.        [AR 2713] Lester responded to Guardian’s request for

information on September 30, 2019, as follows: Martin could return to work on September

30, 2019, but could not sit longer than four hours, stand longer than three hours, or walk longer

than two hours. [AR 1413-21; 1990] Further, he could not perform any repetitive bending

and could not stand or sit for longer than an hour without changing positions. [See also AR

1411-13.] Lester also noted that Martin’s pain was adequately controlled with over-the-

counter medication.

       Martin began treatment at the Arthritis Center of Lexington in July 2019. [AR 2763]

Alexander Brown, M.D., performed an extensive physical exam and checked for rheumatoid

factor, which was negative. Brown observed that “[t]he amount of pain he has in his low back

and joints seems out of proportion to the findings on his MRI and physical exam.” [AR 2766]

Brown’s differential diagnosis included fibromyalgia and chronic back pain from

osteoarthritis.   While less likely, Brown also sought to rule out the possibility of

spondyloarthritis or occult malignancy. [AR 2767] Based on results of further testing, Brown

concluded in August 2019 that the back pain was due to lumbar degenerative arthritis. [AR

2772] Brown prescribed duloxetine and advised Martin to return in four to six months.

       Guardian conducted surveillance of Martin as the end of the “own occupation period”

approached in October 2019. [AR 2024-36] Martin was observed driving without difficulty,

transferring in and out of his vehicle, ambulating short distances without difficulty, and

walking up and down short flights of stairs (occasionally without use of railing). Shortly

thereafter, Guardian interviewed Martin over the phone. [AR 516] At that time, he stated that

he only drove to the doctor—about one or two miles weekly. He also reported that he had



                                              -6-
Case: 5:20-cv-00507-DCR Doc #: 69 Filed: 09/13/21 Page: 7 of 19 - Page ID#: 5176




difficulty getting in and out of the vehicle which was inconsistent with what was seen on the

surveillance video. Martin also reported that he had to lean on railing to go up and down stairs.

       Martin completed an Activities of Daily Living Questionnaire in December 2019. [AR

1422-24] He reported constant pain in his lower back with numbness going down his left leg.

He reportedly spent his day primarily in bed or on the couch. He could no longer do any of

the social or leisure activities he previously enjoyed such as hunting or fishing. Martin

described his pain as constant and “to the point of tears.” He reported that it was relieved only

by resting. [AR 1426] Having determined that he was able to perform light to sedentary work,

Guardian denied further benefits on March 4, 2020.              [AR 1258-61] Martin sought

reconsideration and submitted additional medical documentation. [See AR 1549, 2154, 2444-

52]

       Martin began physical therapy on April 30, 2020. [AR 2794] Hagan Ray, PT1 observed

that Martin had a decreased lumbar lordosis, slumped posture, posterior pelvic tilt, and

significantly decreased range of motion in all planes. Martin complained of pain with all

movements. Manual muscle testing of the lower extremities and trunk ranged revealed

diminished strength.

       Martin complained of increased pain following his first physical therapy treatment.

Additionally, he was “hypersensitive to touch” and, therefore, did not tolerate manual therapy

well. [AR 2798] He reported no improvement at his third visit and complained of increased

pain with exercises. [AR 2800] By his fifth session, Martin demonstrated an improved




1
       The parties incorrectly refer to this treatment provider as “Ray Hagan.”
                                              -7-
Case: 5:20-cv-00507-DCR Doc #: 69 Filed: 09/13/21 Page: 8 of 19 - Page ID#: 5177




tolerance to therapeutic exercise, with fewer complaints of pain. [AR 2802] He attended two

more sessions, concluding on May 21, 2020—it appears he did not return after that. [AR 2804]

       Ray provided her opinion regarding Martin’s functional abilities on May 21, 2020. [AR

2835] Ray stated that Martin had chronic low back pain with left lower extremity referred

pain, decreased lumbar active range of motion; decreased core and lower extremity strength;

and pain, which limited all activities. Ray reported that Martin was “unable to perform any

activity during sessions without complaints of pain in low back.” Further, she opined that he

would only be able to sit for ten to fifteen minutes at a time and would only be able to stand or

walk for five to ten minutes at a time. [AR 2834] Ray assessed other significant limitations

including only the occasional ability to lift one to five pounds and indicated that he could not

be expected to attend full-time work. [AR 2835]

       Martin retained Frank Burke, M.D., to perform an independent medical examination

(“IME”) on May 21, 2020. [AR 2823-26] Burke observed that Martin’s lumbar range of

motion was limited, his lower extremity strength was 5/5, and he ambulated without a limp

across the parking lot and in the clinic. [AR 2825] Burke concluded that, because Martin’s

previous work was “heavy physical labor,” he would be unable to return to that job. He also

opined that Martin could not perform activities that required prolonged sitting or any type of

repeated bending, due to his “unresolved and basically untreated facet arthropathy with

associated radicular pain pattern in the left lower extremity.” [AR 2826] Burke explained that

discectomy and foraminotomy at the L5-S1 level has a low rate of success and “[i]t is for this

reason that the spine surgeons have not recommended surgical intervention” for Martin.

       Stephanie Turner, PT, DPT, performed a functional capacity evaluation (“FCE”) on

May 26, 2020. [AR 2810-2821, 3026] Turner determined that Martin was able to sit frequently
                                              -8-
Case: 5:20-cv-00507-DCR Doc #: 69 Filed: 09/13/21 Page: 9 of 19 - Page ID#: 5178




and could occasionally lift and carry five to ten pounds, stand, walk, go up and down stairs,

push and pull, reach and grip. She reported that Martin could rarely perform fine motor

activities, kneel, lift and carry 15 pounds, and go up and down ladders. Further, she determined

he could not bend, stoop, twist, crouch, or crawl. Although he could almost perform sedentary

work, she believed he was unable to do so because he could only sit for 2.5 to 5.5 hours per

day. Additionally, she commented, most sedentary jobs require frequent fine motor skills and

he could only do such activities rarely due to the tremors in his hands. [AR 2812]

       Martin retained certified vocation evaluator Stephanie Barnes to perform a vocational

evaluation on June 8, 2020. [AR 2828-32] Barnes opined that Martin could not sustain full-

time work even at a sedentary level. Relying on the opinion of Dr. Lester, she determined that

Martin would not be capable to sustaining the sitting required to perform sedentary work or

the time on his feet to perform light work. [AR 2832] Barnes also noted that Martin had

limitations due to hand tremors which prevented sustained fine motor use or gripping.

       Martin returned to Dartt’s office in June 2020 seeking completion of paperwork. [AR

2925] Angela Smith, APRN, noted that Martin’s blood pressure was elevated and he had “an

obvious tremor.” [AR 2929] She also noted that she had “done a workup on his back and he

was referred to a neurosurgeon which could not find anything wrong with his back and did not

see any need for restrictions on activity. MRI showed mild lower lumbar DDD, otherwise no

clinical indication for his degree of pain.” Dartt further remarked that she could “see no need

for disability.” Martin was prescribed blood pressure medication and advised to return in seven

to ten days.

       Guardian asked Dr. Dartt to review Martin’s FCE results on August 3, 2020. Dartt

responded simply: “Absolutely have not treated or found reason for disability.” [AR 2852-53]
                                             -9-
Case: 5:20-cv-00507-DCR Doc #: 69 Filed: 09/13/21 Page: 10 of 19 - Page ID#: 5179




Guardian asked Dr. Lester to review the FCE results one week later. When asked whether he

agreed with the results of the FCE, Lester remarked that he had not seen Martin since

September 16, 2019, so he could not disagree.        [AR 2857] With respect to objective

examination findings that supported the restrictions and limitations, Lester noted that he did

not observe any tremor when he last saw Martin. Guardian also asked Dr. Brown to review

the FCE. On August 27, 2020, Brown indicated that he agreed with the results of the FCE,

citing “tender lumbar spine with range of motion.” [AR 2906]

       Shortly thereafter, Guardian decided that additional information was needed to resolve

Martin’s appeal. Guardian contacted Martin’s attorney concerning the possibility of Martin

attending an independent medical examination by a physician selected by Guardian. [AR

3039] But Martin expressed hesitation about attending an examination at an “unknown

location” during the COVID-19 pandemic. Guardian construed this as Martin’s refusal to

attend an IME and, therefore, sought an independent peer physician panel review, which

consists of a paper review of the medical evidence on file by an outside medical consultant.

       Amparo Gordian, M.D., a board certified physician in internal medicine and

rheumatology, reviewed Martin’s medical records on October 20, 2020. [AR 3126-31] After

summarizing Martin’s medical history, Gordian noted that his diagnoses were “chronic back

pain and degenerative disc disease.” He concluded that Martin could perform sedentary work,

which includes exerting up to 10 pounds of force occasionally for up to one third of the time.

A sedentary job requires lifting a maximum of 10 pounds and occasionally lifting, pulling, and

pushing. In a standard eight-hour workday, a sedentary position would require an employee

to sit for about six hours of the day and walk or stand for a maximum of two hours.



                                            - 10 -
Case: 5:20-cv-00507-DCR Doc #: 69 Filed: 09/13/21 Page: 11 of 19 - Page ID#: 5180




       Gordian opined that Martin’s subjective complaints (and the FCE determination) were

not consistent with the objective medical evidence. [AR 2972] For instance, he reported

problems with fine motor skills and numbness, but his nerve conduction study was normal.

Further, his lumbar MRI was inconsistent with the degree of back pain of which he

complained. The neurosurgeons who saw Martin diagnosed only mild disc disease and stated

he was not a surgical candidate. Gordian also noted that surveillance footage showed Martin

being active, suggesting at that he could at least perform sedentary work. Gordian remarked

that this conflicted with the limitations placed on Martin’s functional capacity by physical

therapist Stephanie Turner.

       Jamie Lewis, M.D., a physical and pain medicine doctor, also reviewed Martin’s

records for Guardian on October 20, 2020. [AR 3132-40] Lewis noted that he had diagnoses

of lumbar degenerative disc disease and foraminal stenosis. Lewis concluded that Martin had

functional limitations secondary to chronic pain and muscle spasm with a limited range of

motion. However, he was not a surgical candidate. His electrodiagnostic studies had been

normal and MRI studies did not identify any “dangerous findings.” Instead, the MRIs revealed

mild lower lumbar degenerative disc disease and facet arthropathy producing mild to moderate

neural foraminal narrowing. And there was only a small annular tear at L5-S1.

       Lewis opined: “[i]t is not clear why the claimant would not have the ability to function

at a sedentary level in my opinion, given the lack of any neurological compromise and

considering   that   he   is   not   a   surgical     candidate.”   Further,   from   a   physical

medicine/rehabilitation and pain perspective, Lewis believed there was no contraindication to

Martin returning to work at a sedentary to light physical level based on the identified pathology

and physical findings.
                                             - 11 -
Case: 5:20-cv-00507-DCR Doc #: 69 Filed: 09/13/21 Page: 12 of 19 - Page ID#: 5181




       Lewis concluded that Martin could sit for 60 minutes at a time, up to six hours per day

and that he could walk and stand 20 minutes at a time, up to four days per day. [AR 3138]

Like Gordian, Lewis believed that Martin’s subject complaints were out of proportion to the

clinical findings reported. [AR 3138] Both Gordian and Lewis attempted to speak with

Martin’s treating physicians, but their calls were not returned.

       Finally, on October 29, 2020, Clinical Nurse Consultant Amy Gilmer was asked to

review Dr. Burke’s May 2020 IME. Gilmer remarked that there was no objective medical

evidence to preclude Martin from performing any occupation after reviewing the medical

evidence from May 2015 through October 2020. [AR 3071-86] She acknowledged that certain

evidence, such as the opinions of Drs. Lewis and Gordian and physical therapists Hagan Ray

and Stephanie Turner, supported limitations. However, Gilmer pointed out that a lower

extremity EMG was normal and a lumbar MRI and x-ray showed only mild degenerative

changes. [AR 3084-85]

       Gilmer opined that the extreme limitations assessed by Dr. Burke and Stephanie Turner,

PT, were not supported by the medical records and/or objective medical evidence. [AR 3085]

For example, on May 21, 2020, Dr. Burke documented 5/5 strength in the lower extremities.

Also in May 2020, Martin’s physical therapy was placed on hold after he reported increased

endurance and strength. And while Stephanie Turner, PT noted “tremors in both hands,” Ms.

Smith APRN noted “slight tremors” in June and October 2020. [AR 3086]

       Guardian finally denied the claim on November 6, 2020. [AR 3088-3106]

       III.   STANDARD OF REVIEW

       Both parties agree that this action is governed by ERISA, and the Court previously

determined that arbitrary and capricious review applies in this case.       See 29 U.S.C. §
                                             - 12 -
Case: 5:20-cv-00507-DCR Doc #: 69 Filed: 09/13/21 Page: 13 of 19 - Page ID#: 5182




1132(a)(1)(B). [Record No. 49] This highly deferential standard of review “is the least

demanding form of judicial review of administrative action.” Williams v. Int’l Paper Co., 227

F.3d 706, 712 (6th Cir. 2000). When it is possible to offer a reasoned explanation, based on

the evidence, for a particular outcome, the outcome is not arbitrary or capricious. Therefore,

if the decision is “the result of a deliberate, principled reasoning process and if it is supported

by substantial evidence,” the decision will be upheld. Glenn v. Metro Life Ins. Co., 461 F.3d

660, 666 (6th Cir. 2006). While the arbitrary-and-capricious standard is highly deferential, the

Court does not merely rubber stamp the administrator’s decision. Id. Instead, it reviews “the

quality and quantity of the medical evidence on both sides of the issue” to determine whether

the administrator’s decision should be upheld. Id.

       IV.     DISCUSSION

       Several factors guide the Court’s decision in determining whether the administrator’s

decision is the product of principled reasoning and substantial evidence. They include “the

quality and quantity of the evidence; the existence of any conflicts of interest; whether the

administrator considered any disability finding by the Social Security Administration; and

whether the administrator contracted with physicians to conduct a file review as opposed to

physical examination of the claimant.” Shaw v AT&T Umbrella Ben. Plan No. 1, 795 F.3d

538, 547 (6th Cir. 2015).

       A.      Quality and Quantity of the Medical Evidence

       Substantial, good-quality medical evidence supports the administrator’s decision.

Martin’s primary care provider, Dr. Dartt, did not report any objective findings to support

Martin’s extreme complaints and believed there was no reason for disability. Likewise, the

treatment notes of rheumatologist Dr. Brown indicated that Martin’s complaints were not
                                              - 13 -
Case: 5:20-cv-00507-DCR Doc #: 69 Filed: 09/13/21 Page: 14 of 19 - Page ID#: 5183




supported by objective findings. While Brown later agreed with the results of Martin’s

extremely limiting FCE, he gave vague reasons for doing so that were not supported by his

earlier treatment notes. Additionally, Dr. Lester, who actually examined and treated Martin,

did not report objective findings consistent with extreme limitations on function and ultimately

concluded that he could return to work.

       The Plan required Martin to provide proof of loss consisting of objective medical

evidence. This includes, but is not limited to, “diagnostic testing,” “laboratory reports” and

“medical records of a doctor’s exam documenting clinical signs, presence of symptoms and

test results consistent with generally accepted medical standards supported by nationally

recognized authorities in the health care field.” [AR 252] Martin has not identified any

objective testing that correlates to the level of disability he claims. While he has provided MRI

results indicating mild low back degeneration, he has not identified any testing related to his

alleged hand tremors.

       It is notable that the evidence weighing in favor of disability is evidence that Martin

obtained after Guardian denied benefits in May 2020. Further, Dr. Burke was not a treating

source and his opinion was based, in part, on speculation regarding the reason neurosurgeons

had advised against surgery. And as noted by independent reviewers Lewis and Gordian, the

extreme limitations assessed by therapists Ray and Turner were not supported by objective

findings.

       Martin criticizes Guardian’s failure to have an independent medical source examine

him. However, a plan administrator’s failure to conduct a physical examination is but one

factor the Court considers in determining whether it acted arbitrarily and capriciously. See

Kalish v. Liberty Mutual/Liberty Life Assur. Co. of Boston, 419 F.3d 501, 508 (6th Cir. 2005).
                                             - 14 -
Case: 5:20-cv-00507-DCR Doc #: 69 Filed: 09/13/21 Page: 15 of 19 - Page ID#: 5184




While failure to conduct a physical examination may raise questions about the thoroughness

of the benefits determination, there is no indication here that the file reviews were inadequate.

Further, Guardian’s decision to have independent physicians review the files was particularly

reasonable in light of Martin’s apparent refusal to travel to an examination location.

        Dr. Lewis reviewed records from 2015 through 2020, including reports from Drs.

Lester, Brown, and Burke, and therapists Ray and Turner. Lewis gave reasons for disagreeing

with the limiting opinions of these sources to the extent that Martin had no neurological

symptoms and had no evidence of joint inflammation or synovitis. [AR 3137] Lewis attempted

to contact Dr. Dartt on two occasions but his calls apparently were not returned.

        Dr. Gordian also reviewed medical records ranging from 2015 through 2020, including

EMG and MRI results, a July 2018 neurological report from Catherine Wang, M.D., and the

FCE report. Gordian attempted to contact Dr. Brown twice but his calls also were not returned.

[AR 3127] Gordian concluded that Martin could perform sedentary work based on the FCE

and the lack of objective symptoms. [AR 3129] Gordian further commented that Martin

“appeared active” on surveillance, suggesting that he at least could perform full-time sedentary

work.

        Finally, Martin points out that courts have reversed a plan administrator’s decision

denying disability benefits where the administrator ignored evidence from a treating physician.

To the extent Martin argues that Lewis and Gordian were not provided every treatment record

or report from various sources, he has not explained how these often duplicative documents

would change the analysis. Further, it there is no indication that Guardian ignored any medical

records simply because they were not presented to Lewis or Gordian.



                                             - 15 -
Case: 5:20-cv-00507-DCR Doc #: 69 Filed: 09/13/21 Page: 16 of 19 - Page ID#: 5185




       B.      Conflict of Interest

       “Where a plan authorizes an administrator ‘both to decide whether an employee is

eligible for benefits and to pay those benefits,’ it creates ‘an apparent conflict of interest.’”

Cooper v. Life Ins. Co. of N. Am., 486 F.3d 157, 165 (6th Cir. 2007). In evaluating this conflict,

the Court must “look[] to see if there is any evidence that the conflict in any way influenced

the plan administrator’s decision.” Evans v. UnumProvident Corp., 434 F.3d 866, 876 (6th

Cir. 2006).

       Martin asserts that Guardian’s decisionmakers were aware of his $6,100 per month

benefit, which provided them an incentive to deny benefits. Further, he reports that Guardian’s

decisionmakers receive annual bonuses and that Guardian’s annual statements from 2019 and

2020 show that its net gain from disability was $244,402,539 and $292,398,867, respectively.

[Record No. 53-1, p. 25] However, despite being permitted discovery on the subjects, Martin

has not alleged that the decisionmakers’ annual bonuses were tied to the outcome of disability

claims. And the fact that Guardian was profitable in the relevant years is not sufficient to show

that a conflict of interest existed. Accordingly, there is no evidence that a conflict affected the

administrator’s decision to terminate Martin’s LTD benefits.

       C.      Use of Contract Physicians

       “[W]hen a plan administrator both decides claims and pays benefits, it has a ‘clear

incentive’ to contract with consultants who are ‘inclined to find’ that a claimant is not entitled

to benefits.” DeLisle v. Sun Life Assur. Co. of Canada, 558 F.3d 440, 445 (6th Cir. 2009)

(quoting Kalish v. Liberty Mutual/Liberty Life Assur., 419 F.3d 501, 507 (6th Cir. 2005)).

Lewis and Gordian work for MLS National Medical Evaluation Services (“MLS”). Martin

contends that Guardian’s use of MLS to “routinely retain reviewers resulting in significant
                                              - 16 -
Case: 5:20-cv-00507-DCR Doc #: 69 Filed: 09/13/21 Page: 17 of 19 - Page ID#: 5186




percentages of denials” weighs in favor of reversing Guardian’s decision. Through discovery,

Guardian disclosed that Gordian’s opinions resulted in the denial of 80 percent of claims and

Lewis’s resulted in 75 percent denial of claims. Further, Nurse Gilmer’s opinions resulted in

53 percent claim denial.

       But as Guardian points out, it is natural that these reviewers have a relatively high rate

of denials since they review appeals of claims that have already been denied. Further, in this

particular case, there is nothing to suggest the reviewers wrongfully recommended denial. Drs.

Lewis and Gordian reviewed a substantial amount of medical information and reasonably

concluded that the objective evidence did not support the extreme limitations alleged.

       D.     Consideration of Social Security Administration Decision

       Martin filed an application for Disability Income Benefits on June 29, 2018, alleging

disability beginning July 29, 2017. [AR 2429] The ALJ determined that Martin had the severe

impairment of degenerative disc disease but retained the residual functional capacity to

perform light work as defined in 20 C.F.R. § 404.1567(b) except he would be limited to

occasional postural maneuvers. The ALJ was unpersuaded by Martin’s allegations regarding

the severity of his functional limitations, noting the absence of objective evidence and Martin’s

reported ability to shop, drive, attend his son’s ball games, and go out with his wife. Not

inconsistent with Guardian’s decision, the ALJ found Martin not disabled under the Social

Security Act on May 20, 2020. Accordingly, this factor weighs in favor of upholding

Guardian’s decision.

       E.     Guardian Identified Occupations Martin Could Perform

       In determining that Martin was no longer disabled, Guardian relied upon the opinion of

Vocational Rehabilitation Specialist Angela Plemons, who concluded that he was capable of
                                             - 17 -
Case: 5:20-cv-00507-DCR Doc #: 69 Filed: 09/13/21 Page: 18 of 19 - Page ID#: 5187




performing three occupations: electrical engineer (light duty); computer security analyst

(sedentary); and logistics engineer (sedentary). [AR 538, 1278-79] Martin contends that

electrical engineer is the same as his previous occupation of circuit engineer, which Guardian

already determined he could not perform.

       Martin correctly points out that Guardian originally assigned his position of circuit

engineer a physical demand level of light and a specific vocational preparation (“SVP”) level

of 8, as well as the same DOT number and occupational category as the position of electrical

engineer. However, Martin’s job with Copper River could not be modified to account for any

of his physical limitations at the time. [See AR 740.] Guardian’s analysis included information

indicating that the majority of electrical engineering positions allowed for periodic alternating

between sitting and standing so that pain or discomfort might be relieved. [See AR 1272.]

       Further, Martin incorrectly shifts the burden to Guardian to prove that he was no longer

disabled. The Policy required Martin to provide ongoing proof of his disability, including

objective medical evidence and proof of his restrictions, within 30 days of any request by

Guardian. [AR 239-241] Accordingly, Guardian did not have the burden of proving that

Martin became able to perform the job of circuit engineer. Instead, he had the burden of

proving that he remained unable to perform it. And as explained herein, he failed to sustain

that burden.

       Finally, Martin contends that the position of logistics engineer did not meet the

minimum hourly pay requirements for “gainful work.” According to Martin, any job had to

pay at least 60 percent of his previous earnings or $35.63 per hour. He also contends that the

Policy requires that his Indexed Insured Earnings be adjusted annually for 2019 and 2020,



                                             - 18 -
Case: 5:20-cv-00507-DCR Doc #: 69 Filed: 09/13/21 Page: 19 of 19 - Page ID#: 5188




which would have increased the minimum pay rate to $36.45 per hour. The position of

logistics engineer only paid $35.39 per hour.

        Guardian responds that it has discretionary authority to interpret the minimum pay rate

calculations under the Plan. Regardless, it contends, the position of computer security analyst

had positions paying $40.33 per hour, which exceeds the minimum rate cited by Martin.

Martin does not dispute that Guardian is not required to identify any specific number of gainful

occupations Martin might perform.       Accordingly, Guardian has satisfied its burden by

identifying the sedentary position of computer security analyst with a pay rate of $40.33 per

hour.

        V.     CONCLUSION

        Based on the foregoing analysis and discussion, it is hereby

        ORDERED as follows:

        1.     Plaintiff William Martin’s Motion for Judgment [Record No. 53] is DENIED.

        2.     Defendant Guardian Life Insurance Company of America’s Motion for

Judgment [Record No. 56] is GRANTED.

        Dated: September 13, 2021.




                                             - 19 -
